Order, Supreme Court, Bronx County (Rosenblatt, J.), entered on January 20, 1984, which granted a postverdict motion of defendant Columbia and reduced the amount awarded by the jury to the plaintiff from $250,000 to $60,000 inclusive of interest and costs, unanimously reversed, on the law and the facts, without costs, and a new trial ordered on the issue of damages only unless defendant-appellant Columbia, within 20 days after service upon its attorney of a copy of the order to be entered herein, with notice of entry, serves and files in the office of the trial court, a written stipulation consenting to the payment of interest and costs in addition to the $60,000 and to the entry of a judgment in accordance therewith. If defendant-appellant so stipulates, the order, as modified by the said stipulation, is affirmed, without costs and without disbursements.
After review of the record we find the verdict, as reduced, to be insufficient to the extent indicated.
The order of said court (Silbowitz, J.), entered on June 30, 1982, which dismissed certain causes of action is unanimously affirmed, without costs. Concur — Sandler, J. P., Lynch, Milonas, Kassal and Rosenberger, JJ.